ORDER
LEONARD C. GUZZINO, III, of CALIFON, who was admitted to the bar of this State in 1993, having pleaded guilty to a Morris County Accusation charging him with second degree manslaughter, in violation of N.J.S.A. 2C:ll-4b, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), LEONARD C. GUZZINO, III, is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that LEONARD C. GUZZINO, III, be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that LEONARD C. GUZZINO, III comply with Rule 1:20-20 dealing with suspended attorneys.